Case 2:20-cv-05443-DMG-KS Document 55 Filed 09/07/21 Page 1of2 Page ID #:449

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES —- GENERAL

Case No. 20-cv-05443 DMG (KS) Date: September 7, 2021

Title Ronnie R. Govea v. Ben Lee et al.

 

 

Present: The Honorable: Karen L. Stevenson, United States Magistrate Judge

 

 

 

Gay Roberson N/A
Deputy Clerk Court Reporter / Recorder
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: FAILURE TO FILE
OPPOSITION TO MOTION TO DISMISS

On June 18, 2020, Plaintiff, a California prisoner proceeding pro se, filed a civil rights
complaint against his prison facility and various prison medical staff. (Dkt. No. 1 (the
“Complaint”).) After Plaintiff amended his Complaint, on March 8, 2021, Defendants filed a
motion to dismiss the First Amended Complaint (“FAC”) on four grounds, failure to state a
deliberate-indifference claim against any Defendant; all Defendants are entitled to qualified
immunity; failure to state a negligence claim against any Defendant; and failure to state a claim
for punitive damages (“MTD”). (Dkt. Nos. 16, 38.)

Plaintiff requested and received four extensions of time to file his Opposition to the
MTD. (Dkt. Nos. 40, 41, 44, 45, 48, 49, 51, 52.) In total, the Court extended the time for
filing the Opposition from March 30 to August 11, 2021. (Dkt. Nos. 39, 52.)

On July 26, 2021, Plaintiff filed with the Court a Motion for Administrative Relief at
RJD C-Yard. Plaintiff sought the Court’s intervention because correction officials were
ostensibly not allowing Plaintiff adequate law library access. The Court issued a Minute Order
advising Richard J. Donovan Correctional Facility officials that Plaintiff has the instant legal
action pending and requesting that authorities “afford Plaintiff all rights under federal and state
law, consonant with the relevant regulations, with respect to Plaintiff's legal needs.” However,
the Court also reiterated that Plaintiffs deadline for filing an Opposition was August 11, 2021.
(Dkt. No. 54.)

 

CV-90 (03/15) Civil Minutes — General Page 1 of 2
Case 2:20-cv-05443-DMG-KS Document 55 Filed 09/07/21 Page 2of2 Page ID #:450

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES —- GENERAL

Case No. 20-cv-05443 DMG (KS) Date: September 7, 2021

Title Ronnie R. Govea v. Ben Lee et al.

More than three weeks have now passed since Plaintiff's August 11, 2021 deadline. He
has not filed an Opposition or made any further contact with the Court. Pursuant to Local Civil
Rule 7-12, the Court “may decline to consider any memorandum or other document not filed
within the deadline set by order” and the “failure to file any required document, or the failure
to file it within the deadline, may be deemed consent to the granting or denial of the motion, .

>

However, in the interests of justice, Plaintiff is ORDERED TO SHOW CAUSE on
or before September 28, 2021, why the Court should not proceed on the MTD despite
Plaintiffs failure to file an Opposition. Plaintiff may discharge this Order by filing: (1) his
Opposition; or (2) a request for a final extension of time to file his Opposition and a declaration
signed under penalty of perjury, explaining why he failed to comply with the Court’s prior
order, as well as an explanation of what books or other publications he has been deprived of
due to limited law library access, and how access to those books and/or publications inhibit
his ability to complete and file his Opposition. Alternatively, if Plaintiff does not wish to
pursue this action, he may dismiss the Complaint without prejudice by filing a signed
document entitled “Notice Of Voluntary Dismissal” pursuant to Federal Rule of Civil
Procedure 41 (a).

Plaintiff is advised that the failure to respond to this order will result in a
recommendation of dismissal for failure to prosecute this action pursuant to Rule 41(b)

of the Federal Rules of Civil Procedure.

IT IS SO ORDERED.

Initials of Preparer or

 

CV-90 (03/15) Civil Minutes — General Page 2 of 2
